                          Case 18-12241-CSS               Doc 478        Filed 10/30/18         Page 1 of 4



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                           Chapter 11

         MATTRESS FIRM, INC., et al.,1                                    Case No. 18-12241 (CSS)

                                    Debtors.                              (Jointly Administered)

                                                                          Objection Deadline: November 13, 2018 at 4:00 p.m. (ET)

                   FIRST OMNIBUS NOTICE OF REJECTION OF CERTAIN
                 UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY
          AND ABANDONMENT OF PERSONAL PROPERTY IN CONNECTION THEREWITH

        THIS NOTICE SEEKS TO REJECT CERTAIN UNEXPIRED LEASES AND
        SUBLEASES OF NONRESIDENTIAL REAL PROPERTY. PARTIES RECEIVING
        THIS NOTICE SHOULD REVIEW THE SCHEDULE OF LEASES ATTACHED
        HERETO AS ANNEX A TO DETERMINE WHETHER THIS NOTICE AFFECTS
        THEIR LEASE(S)

                  PLEASE TAKE NOTICE that, on October 5, 2018, Mattress Firm, Inc. and its
         affiliated debtors and debtors in possession (collectively, the “Debtors”) each filed a voluntary
         petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy
         Court for the District of Delaware (the “Court”).

                 PLEASE TAKE FURTHER NOTICE that, on October 25, 2018, the Court entered an
         order approving, among other relief, certain procedures for the rejection of the Debtors’
         unexpired real property leases and the abandonment of the Debtors’ personal property located at
         such leased premises [Docket No. 408] (the “Rejection Procedures Order”).2 An electronic copy
         of the Rejection Procedures Order can be found at http://dm.epiq11.com/MFLeaseRejection.

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Rejection
         Procedures Order, the Debtors hereby give notice of their intent to reject the leases set forth on
         Annex A attached hereto (including any amendments or modifications thereto or subleases
         thereof, each, a “Specified Lease,” and, collectively, the “Specified Leases”), effective with
         respect to each Specified Lease as of the later of (i) October 31, 2018 and (ii) the date on which
         the Debtors surrender possession of the store subject to the relevant Specified Lease to the

         1
           The last four digits of Mattress Firm, Inc.’s federal tax identification number are 6008. The Debtors’ mailing
         address is 10201 S. Main Street, Houston, Texas 77025. Due to the large number of Debtors in these chapter 11
         cases, which are being jointly administered, a complete list of the Debtors and the last four digits of their federal tax
         identification numbers is not provided herein. This information may be obtained on the website of the Debtors’
         noticing and claims agent at http://dm.epiq11.com/MattressFirm or by contacting counsel for the Debtors.
         2
           All capitalized terms used but not otherwise defined in this notice shall have the meanings ascribed to such terms
         in the Rejection Procedures Order.
01:23802893.1
                       Case 18-12241-CSS         Doc 478     Filed 10/30/18     Page 2 of 4



         applicable counterparty to the Specified Lease (each a “Lease Counterparty,” and, collectively,
         the “Lease Counterparties”) by notifying the affected Lease Counterparty in writing thereof and
         (A) have turned over the store keys, key codes, or security codes, if any, to the Lease
         Counterparty or (B) have notified the affected Lease Counterparty in writing that the store keys,
         key codes, or security codes, if any, are not available and that the Lease Counterparty may re-key
         the store (each such rejection effective date, the “Rejection Date”); provided, however, that the
         Debtors shall not withdraw this Rejection Notice with respect to any Specified Lease absent the
         consent of the applicable Lease Counterparty.

                PLEASE TAKE FURTHER NOTICE that any personal property located at the
         premises subject to the Specified Leases, including inventory, furniture, fixtures, equipment or
         other materials remaining at the premises subject to the Specified Leases as of the Rejection Date
         (the “Personal Property”), shall be deemed abandoned by the Debtors to the applicable Lease
         Counterparty.

                 PLEASE TAKE FURTHER NOTICE that, with respect to any Personal Property that
         is leased to the Debtors by a third party or owned by a third party, the Debtors shall contact such
         third party with respect to the relevant Personal Property, and the third party will remove or
         cause to be removed such Personal Property from the leased premises prior to the Rejection
         Date. For the avoidance of doubt, if any such Personal Property remains on the leased premises
         after the Rejection Date, the Lease Counterparty may dispose of any and all such Personal
         Property.

                PLEASE TAKE FURTHER NOTICE that if the Debtors have deposited funds with a
         Lease Counterparty as a security for their performance under a Specified Lease or other similar
         arrangement (each a “Deposit”), to the extent the Lease Counterparty retains all or a portion of
         the Deposit, such Lease Counterparty shall not be permitted to set off, recoup, apply, or
         otherwise use such Deposit without the prior authorization of the Court, unless the Debtors and
         the applicable Lease Counterparty otherwise agree, in consultation with the Backstop Group.

                 PLEASE TAKE FURTHER NOTICE that any party objecting to the Debtors’
         rejection of a Specified Lease and/or abandonment of Personal Property shall file with the Court
         and serve a written objection (each an “Objection”) so as to be actually received by the following
         parties no later than 4:00 p.m. prevailing Eastern Time on November 13, 2018 (such deadline,
         the “Objection Deadline”): (i) the Debtors, Mattress Firm, Inc., 10201 S. Main Street, Houston,
         Texas 77025, Attn: Kindel Elam; (ii) proposed counsel to the Debtors, Sidley Austin LLP, One
         South Dearborn, Chicago, Illinois 60603, Attn: Bojan Guzina and Matthew E. Linder; (iii)
         proposed co-counsel to the Debtors, Young Conaway Stargatt & Taylor, LLP, 1000 North King
         Street, Wilmington, Delaware 19801, Attn: Edmon L. Morton and Ashley E. Jacobs; (iv) the
         U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn:
         Linda Richenderfer; (v) counsel to the DIP Agents and Prepetition ABL Agent, Paul Hastings
         LLP, MetLife Building, 200 Park Avenue, New York, New York 10166, Attn: Andrew V.
         Tenzer and Michael E. Comerford, Richards, Layton & Finger, P.A., One Rodney Square, 920
         North King Street, Wilmington, Delaware 19801, Attn: Mark D. Collins and Jason M. Madron,
         and Morgan, Lewis & Bockius LLP, One Federal Street, Boston, Massachusetts 02110-1726,
         Attn: Marc R. Leduc; (vi) counsel to the Prepetition Term Loan Lender, Linklaters LLP, 601

01:23802893.1
                                                         2
                       Case 18-12241-CSS         Doc 478     Filed 10/30/18     Page 3 of 4



         13th Street NW #400, Washington, D.C. 20005, Attn: Amy Edgy, and 1345 6th Avenue, New
         York, New York 10105, Attn: Christopher Hunker; (vii) co-counsel to the Backstop Group,
         Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022, Attn: Adam
         Goldberg, and Ashby & Geddes, P.A., 500 Delaware Avenue, 8th Floor, Wilmington, Delaware
         19801, Attn: William Bowden; and (viii) the Notice Parties. Each Objection must state with
         specificity the legal and factual grounds for the objection to the rejection of the relevant
         Specified Lease.

                PLEASE TAKE FURTHER NOTICE that if no Objection is properly filed and served
         in compliance with the foregoing, the Debtors may submit to the Court after the expiration of the
         Objection Deadline a proposed order, substantially in the form attached hereto as Annex B,
         approving the rejection of the Specified Leases as of the Rejection Date, and the Court may enter
         such order without a hearing.

                PLEASE TAKE FURTHER NOTICE that, if an Objection is timely filed and properly
         served as specified above and not withdrawn or resolved, the Debtors shall schedule a hearing on
         such Objection. If the Objection is overruled or withdrawn, then the Specified Lease to which
         the Objection relates shall be rejected as of (i) the Rejection Date, (ii) such other date to which
         the Debtors and the applicable Lease Counterparty may agree, or (iii) as otherwise ordered by the
         Court.

                 PLEASE TAKE FURTHER NOTICE that, if a Lease Counterparty wishes to assert a
         claim arising from the rejection of a Specified Lease, the Lease Counterparty must file with the
         Debtors’ claims and noticing agent a proof of claim, substantially in the form attached hereto as
         Annex C, before the deadline specified in the Notice of Effective Date to be filed by the Debtors
         with the Court. The Notice of Effective Date will be made available, together with other
         documents relating to lease rejections, on the website maintained by the Debtors’ claims and
         noticing agent, at http://dm.epiq11.com/MFLeaseRejection. If a Lease Counterparty fails to
         timely file a proof of claim, the Lease Counterparty shall be forever barred from asserting a
         claim for damages arising from the rejection of the applicable Specified Lease and from
         participating in any distributions made in connection with these chapter 11 cases on account of
         such claim. Proofs of claim and instructions for submission may be also obtained at
         http://dm.epiq11.com/MFLeaseRejection.



                                   [Remainder of Page Intentionally Left Blank]




01:23802893.1
                                                         3
                     Case 18-12241-CSS   Doc 478     Filed 10/30/18   Page 4 of 4



         Dated: October 30, 2018     SIDLEY AUSTIN LLP
         Wilmington, Delaware        Bojan Guzina
                                     Matthew E. Linder
                                     Michael Fishel
                                     Blair M. Warner
                                     One South Dearborn Street
                                     Chicago, Illinois 60603
                                     Telephone: (312) 853-7000
                                     Facsimile: (312) 853-7036

                                             -and-
                                     YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                     /s/ Ashley E. Jacobs
                                     Robert S. Brady (No. 2847)
                                     Edmon L. Morton (No. 3856)
                                     Ashley E. Jacobs (No. 5635)
                                     1000 North King Street
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 571-6600
                                     Facsimile: (302) 571-1253

                                     PROPOSED ATTORNEYS FOR THE DEBTORS
                                     AND DEBTORS IN POSSESSION




01:23802893.1
                                               4
